AUG l 6 2012
sTATE oF vERMoNT VERMGNT
SUPER|OR COURT

SUPERIOR COURT ENVIRONMENEWIB®WM@N*S'ON

ln re l\/loore Accessory Structure.Permit Docl2006 VT 48, 31 21; 180 Vt. 14. ln the Summary

]udgment Decision in the present case, this Court described the undisputed facts in

3

some detail, especially as they related to the farm-related responsibilities of the three
adult siblings in this case, and the farm-related functions Carried out on each of the
related properties No entry of partial final judgment under V.R.C.P. 54(b) was
requested or made based upon the Summary ]udgment Decision. Rather, the
remaining issues were scheduled for discovery and trial.

The Final Decision was issued after a two-day trial on all remaining contested
issues of fact. The findings of fact stated throughout in the Final Decision are stated
in plain declarative sentences and are stated within each section to which they
pertain, rather than being numbered in a separate section headed ”findings." The
Final Decision is organized in this way intentionally, to make it easier to ascertain
the findings on Which each conclusion was based. Not only does the Final Decision
make specific factual findings on the remaining contested issues, it also refers to the
Summary ]udgment Decision as necessary to remind the reader of facts already

stated or issues already resolved by summary judgment

V.R.C.P. 59 l\/lotion

Appellants have requested a new trial under V.R.C.P. 59(a), and, in the
alternative, have requested the Court under V.R.C.P. 59(e) to take additional
testimony and issue new findings and conclusions . Appellants have not, however,
come forward with any grounds for a new trial, for the taking of additional
testimony, or for the issuance of new findings or conclusions, under either subset of
V.R.C.P. 59. Rather, Appellants had ample opportunity first to present through their
summary judgment motion any facts claimed to be undisputed, and then to present
any evidence, fact witnesses, or expert testimony on disputed facts at trial. The
parties were allowed ample time for discovery of each other's evidence.

Vermont Rule of Civil Procedure 59(e), which is substantially identical to
Federal Rule 59(e), ”gives the court broad power to alter or amend a judgment on
motion within ten days after entry thereof.” Drumheller v. Drumheller, 2009 VT 23,
‘jl 28 (citing V.R.C.P. 59, Reporter’s l\lotes). Rule 59(e) is a codification of the trial
court's ”inherent power to open and correct, modify, or vacate its judgments." M.
(citing West v. West 131 Vt. 621, 623 (1973)),' see also ln re Benning Accessorv Use
m 184-9-09 Vtec, slip op. at 2 (Vt. Envtl. Ct. ]une 16, 2010) (Wright, ].)

 

(considering a ”request for clarification” as a motion to alter or amend under
V.R.C.P. 59(€)).

A Rule 59(e) motion ”allows the trial court to revise its initial judgment if
necessary to relieve a party against the unjust operation of the record resulting from
the mistake or inadvertence of the court and not the fault or neglect of a party.”
Rubin v. Sterling Enterprises, lnc., 164 Vt. 582, 588 (1996) (citing ln re Kostenblatt
161 Vt. 292, 302 (1994)). l\/lore specifically, the limited functions of a motion to alter

 

or amend a judgment are ”to correct manifest errors of law or fact on which the
decision was based, to allow the moving party to present newly discovered or
previously unavailable evidence, to prevent manifest injustice, or to respond to an
intervening change in the controlling law." ln re Vanishing Brook Subdivision, l\lo.
223-10-07 Vtec, slip op. at 4 (Vt. Envtl. Ct. ]uly 10, 2008) (Wright, ].) (quoting 11
Wright, l\/liller, & Kane, Federal Practice and Procedure: Civil § 2810.1 (2d ed. 1995)),'
see also Appeal of Van l\lostrand, Nos. 209-11-04 & 101-5-05 Vtec, slip op. at 4 (Vt.
' Envtl. Ct. Dec. 11, 2006) (Durkin, ].). None of those factors is present or is even
argued to be present in this case,

Rule 59(e) should not be used to ”relitigate old matters or to raise arguments
or present evidence that could have been raised prior to entry of the judgment.”
South Village Communities, LLC, No. 74-4-05 Vtec, slip op. at 2 (Vt. Envtl. Ct. Sept.
14, 2006) (Durkin, ].) (quoting Wright, Miller, & Kane § 2810.1). The movant’s mere
disagreement with the Court’s decision is not grounds for reconsideration hi__r_e
Boutin PRD Amendment, l\lo. 93-4-06 Vtec, slip op. at 2 (Vt. Envtl. Ct. May 18, 2007 )
(Wright, ].). ln the present case, the Court explained at length in its Final Decision
the reasoning for determining that the buildings at issue in this case were used for
”practices associated with . . . farming practices,” 24 V.S.A. §4413(d)(1), based on
evidence as to farming practices presented by Appellants’ as well as by Appellees’
witnesses

Accordingly, Appellants’ ”l\/lotion for a New Trial or, in the Alternative[,] for
New Findings and Conclusions, and the Taking of Additional Testimony Pursuant
to V.R.C.P. 59” is hereby DENIED.

V.R.C.P. 52§ a § l\/lotion
V.R.C.P. 52(a)(1) provides the procedure for the Court to make findings or for

parties to request findings after a bench trial. V.R.C.P. 52(a)(3) provides similarly for
findings to be made on a dispositive motion that depends on disputed facts, that is,
exclusive of a motion, such as one for summary judgment, that depends only on

b undisputed facts

ln the present case, the parties were given time to submit requests for
findings and memoranda of law after the close of the trial, in addition to the written
memoranda filed for summary judgment Although the findings in the Final
Decision are not numbered or contained in a separate section of the document, the
Final Decision contains all of the Court’s factual findings necessary to support the
Court’s conclusions and to address the remaining legal issues

Accordingly, Appellants’ ”Request for Findings Pursuant to V.R.C.P. 52" is
DENIED.

 
    

Done at Berlin, Vermont, this 10th day of August, 2012.
/ /
f 4`

l\/lerid ri g

Environmental ]udge

   

424